UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREEM NELSON,

                               Plaintiff,              19cv4143 (JGK)

              - against -                              ORDER

PEOPLE'S CHOICE KITCHEN, INC. et
al.,

                              Defendants.

JOHN G. KOELTL, District Judge:

     The certificate of default with respect to People's Choice

Kitchen is vacated. The time for People's Choice Kitchen to move

or answer is January 31, 2020. People's Choice Kitchen waives

any defense with respect to the manner of service. The parties

should submit a revised Rule 26(f) report by February 3, 2020.

Counsel for People's Choice Kitchen should file a notice of

appearance by December 20, 2019. Another conference is set for

February 14, 2020 at 2:30 PM.

SO ORDERED.

Dated:      New York, New York
            December 17, 2019
                                                      John G. Koeltl
                                                nited States District Judge



         USDC SONY
         DOCUMENT
         ELECTRONICALLY FILED
         DOC# _ _ _ _...,....,,.r,--c:"71::r
         DA TE FILED:   __,__lfd 'f 8:i1$.-..
